PER CURIAM.
The evidence was legally sufficient to uphold appellant’s convictions for the offenses of breaking and entering with intent to commit grand larceny and grand larceny. Since both these offenses arose out of the same transaction, the single two-year sentence he received shall be considered to relate to the more serious offense of breaking and entering, and the trial court records should be amended accordingly. Edmond v. State, Fla.App.2d, 1973, 280 So.2d 449.
Affirmed.
McNULTY, C. J., and BOARDMAN and GRIMES, JJ., concur.